Order filed December 17, 2012




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                NO. 14-12-01122-CV
                                     ____________

                               BEN CAVIL, Appellant

                                          V.

 FV-1 TRUST FOR STANLEY MORTGAGE CAPITAL HOLDINGS, LLC,
                           Appellee


                        On Appeal from County Court No. 3
                             Galveston County, Texas
                        Trial Court Cause No. CV-0068250

                                       ORDER

         This is an appeal from a judgment signed September 26, 2012. On December 17,
2012, appellant filed a motion in this court requesting a temporary stay. Appellant
requests that we stay the judgment signed September 26, 2012, and execution of the writ
of possession on the property located at 3937 Lake Star Drive, League City, Texas
77573.
       It appears from the facts stated in the motion that appellant=s rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion and issue the following order.

       We therefore ORDER that the judgment and execution of the writ of possession
on the property located at 3937 Lake Star Drive, League City, Texas 77573 be stayed in
trial court cause number CV-0068250, styled FC-1 in Trust for Morgan Stanley
Mortgage Capital Holdings, LLC v. Ben A. Cavil and all other occupants. The judgment
and execution are stayed until final decision by this court in this appeal or until further
orders of this court.

       The court requests that appellee, FV-1 in Trust for Morgan Stanley Mortgage
Capital Holdings, LLC filed a response to appellant’s emergency motion on or before
4:00 p.m. December 28, 2012.

                                          PER CURIAM